Citation Nr: 0514569	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-25 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for service-connected 
peptic ulcer disease, postoperative gastrectomy for gastric 
carcinoma, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from November 1947 to November 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In response to a May 17, 2005 motion from the veteran's 
authorized representative, this appeal has been advanced on 
the docket because of the veteran's age.  38 C.F.R. § 
20.900(c) (2004).

In the Statement of Accredited Representative in Appealed 
Case dated in November 2003, the authorized representative 
maintained that the veteran's VA treatment records as well as 
his Substantive Appeal raised an inferred claim of 
entitlement to service connection for depression as secondary 
to service-connected peptic ulcer disease, postoperative 
gastrectomy for gastric carcinoma.  The Board refers this 
matter to the RO for any indicated appropriate adjudicative 
action.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence shows that the veteran's current complaints 
include reflux, weight loss, daily diarrhea and constipation, 
dyspepsia, decrease in appetite, decrease in energy, dumping 
syndrome, circulatory problems, nausea, and sweating; the 
objective evidence shows weight loss and treatment for 
reflux, constipation, and anemia or B12 deficiency, but no 
clinical evidence of a circulatory disorder, malnutrition, 
and hypoglycemic symptoms attributable to the digestive 
disability; no compensable residuals are associated with a 
residual scar from the gastrectomy.

CONCLUSION OF LAW

The schedular criteria for an increased rating in excess of 
40 percent for service-connected peptic ulcer disease, 
postoperative gastrectomy for gastric carcinoma have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.114, Diagnostic 
Codes 7308, 7343 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in October 2002, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  

The Board acknowledges that the October 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing whether his 
service-connected disability had increased in severity.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the April 
2003 rating decision and July 2003 Statement of the Case 
(SOC), which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  The July 2003 SOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA Compensation and Pension 
examination in August 2002.  The RO also obtained VA 
treatment records identified by the veteran from the Central 
Arkansas Veterans Healthcare System center in Little Rock.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.     


Procedural History/Evidence

In a March 1989 rating decision, the RO granted service 
connection for peptic ulcer disease and assigned a 10 percent 
evaluation under Diagnostic Code 7305 effective November 1, 
1988, the date of receipt of claim.  Subsequent rating 
decisions show that service connection was expanded to 
include residuals from a gastrectomy for gastric carcinoma.  
The disability was assigned a 100 percent rating from March 
26, 1989 to May 31, 1989, under Paragraph 30, a 100 percent 
rating from June 1, 1989 to May 31, 1990, pursuant to 
Diagnostic Codes 7343-7308, and a 40 percent rating from June 
1, 1990, under Diagnostic Codes 7343-7308.  The 40 percent 
rating has remained in effect, and in June 2002, the veteran 
initiated the present appeal.

The August 2002 VA examination report shows that the veteran 
reported that he had had no recurrence of carcinoma of the 
stomach.  He complained that he had recently developed some 
symptoms of reflux.  He indicated that he had an approximate 
20 to 23 pound weight loss in the past year that was 
unexplained.  He had no significant food intolerance as far 
as eating, but he remained concerned.  He recently noticed 
that his stools had become somewhat loose; he had not had a 
great deal of symptoms suggestive of dumping syndrome prior 
to this.  He reported that he took medications for relief of 
his reflux.  The examiner (Dr. R.L.C.) noted that the 
physical examination revealed an adequately nourished, 
developed, alert, and cooperative male with normal vital 
signs.  The examiner described that the veteran had a well-
healed "saber slice type incision" that extended across the 
subcostal area of the upper abdomen.  The examiner noted an 
impression of postoperative status, partial gastrectomy for 
treatment of malignancy.  

VA treatment records dated from April 2001 to July 2002 
include an April 2001 record that showed that the veteran 
treated his constipation with Docusate and Metamucil.  It was 
noted that the veteran took Simvastatin for hyperlipidemia; 
he declined an increase in dosage of this medication due to 
the side effect of constipation.  The April 2001 record also 
showed that the veteran was followed for gastroesophageal 
reflux disease (GERD).  The record noted that the veteran 
currently weighed 171 pounds.  An August 2001 record showed 
that the veteran complained of dyspepsia and weight loss.  An 
October 2001 record showed that the veteran reported that he 
had done well since his gastrectomy and that he had no new 
complaints.  He denied any bowel problems.  A May 2002 record 
noted that the veteran currently weighed 163 pounds.  A July 
2002 record showed that the veteran complained of weight loss 
and an inability to "hold things" in his stomach for the 
past three months.  Another July 2002 record noted that the 
veteran complained of a decrease in appetite, weight loss, 
and worsening of his GERD over the prior three months.  He 
complained of nausea, but denied episodes of vomiting.  He 
complained of insomnia as well as a decrease in energy and 
desire to do anything like fishing.  Registered nurse 
practitioner P.R. noted that the charts indicated that the 
veteran had lost 10 pounds since May.  P.R. noted several 
impressions, including anemia, B12 deficiency, worsening 
GERD, and weight loss with poor appetite.  P.R. provided the 
veteran with B12 supplements and encouraged the veteran to 
follow a high protein diet.

In the veteran's Notice of Disagreement filed in April 2003, 
he complained that due to his digestive disability, he 
experienced weight loss, diarrhea, sweating, and circulatory 
problems. 

In the veteran's Substantive Appeal filed in August 2003, he 
complained that due to his digestive disability, he 
experienced reflux, daily diarrhea and constipation, abnormal 
sweating, dumping syndrome, and weight loss. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Individual disabilities are assigned separate diagnostic 
codes.   Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  

Under Diagnostic Code 7343, a 100 percent rating is 
prescribed for malignant neoplasms of the digestive system, 
exclusive of skin growths.  38 C.F.R. § 4.114, Diagnostic 
Code 7343 (2004).  A rating of 100 percent shall continue 
beyond the cessation of any surgical, x-ray, antineoplastic 
chemotherapy, or other therapeutic procedure.  38 C.F.R. 
§ 4.114, Diagnostic Code 7343, Note (2004).  Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  Id.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e).  
Id.  If there has been no local recurrence or metastasis, 
rate on residuals.  Id. 

Under Diagnostic Code 7308, a 20 percent rating is prescribed 
for mild postgastrectomy syndrome with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.  38 C.F.R. 
§ 4.114, Diagnostic Code 7308 (2004).  A 40 percent rating is 
prescribed for moderate postgastrectomy syndrome with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss.  Id.  A 60 percent rating is assigned for severe 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  Id. 


Analysis

The evidence shows that there has been no recurrence of 
gastric carcinoma, so continued evaluation of the veteran's 
disability under Diagnostic Code 7308 for residuals is 
appropriate. 

The evidence shows that the veteran's current complaints 
include reflux, weight loss, daily diarrhea and constipation, 
dyspepsia, decrease in appetite, decrease in energy, dumping 
syndrome, and circulatory problems, which are symptoms 
consistent with the criteria associated with the currently 
assigned disability rating. 
While the veteran also complains of nausea and sweating, the 
majority of his symptoms reflect a level of disability 
associated with a 40 percent evaluation.  

The VA examiner identified no circulatory disorder 
attributable to the service-connected digestive disability.  
VA treatment records similarly note no objective clinical 
findings of a circulatory disorder attributable to the 
service-connected digestive disability.  Therefore, the 
veteran's subjective complaints of circulatory problems can 
at best be described as mild.  The veteran's reported weight 
loss is documented in the VA treatment records; however, the 
medical evidence also shows that the veteran has not been 
diagnosed with malnutrition.  Indeed, the August 2002 VA 
examiner described the veteran as adequately nourished.  The 
July 2002 VA treatment record shows that based on the 
veteran's past medical history and complaints, P.R. noted an 
impression of anemia or B12 deficiency.  The veteran's 
anemia, however, is not accompanied by malnutrition.  Lastly, 
VA treatment records do not document any hypoglycemic 
symptoms associated with the veteran's digestive disability.  

For the foregoing reasons, the Board finds that the 
symptomatology associated with the veteran's digestive 
disability more nearly approximates the criteria associated 
with the currently assigned 40 percent rating under 
Diagnostic Code 7308 and does not more nearly approximate the 
criteria associated with the next higher rating of 60 percent 
under Diagnostic Code 7308. 

The Board is also cognizant of the August 2002 VA examiner's 
identification of a residual scar from the gastrectomy.  The 
VA examiner, however, described the scar as well-healed.  As 
no compensable residuals are associated with the scar, the 
veteran is not entitled to a separate rating for the scar 
under either the old or new rating criteria for evaluating 
scars.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2004).

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected peptic ulcer disease, 
postoperative gastrectomy for gastric carcinoma causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2004).  In the 
instant case, to the extent that the veteran's service-
connected digestive disability interferes with his 
employability, the currently assigned 40 percent rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable, and 
the claim must be denied.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



ORDER

An increased rating in excess of 40 percent for service-
connected peptic ulcer disease, postoperative gastrectomy for 
gastric carcinoma is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


